Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 18 May 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                        
                            West point May 18th 1782
                        
                        According to the Order of his Excellency General Washington of the 12th, I have transmitted the following
                            return to Colo. Hughes Deputy quarter Master.
                        for platforms for 100 pieces of Cannon & 30 mortars,
                        29400 feet of Plancks between 2 and 3 enches thick,
                        880 peices of Timbers 18 feet in length & 6 enches Square.
                        3000 pick axes,
                        6000 Spades & Showels,
                        
                            1000 Bill hooks
                        
                             axes,
                        20 Crow bars,
                        19 Sledges,
                        6000 Sand Baggs.
                        for a floating Bridge 200 yards long.
                        
                             flatt Bottom’d Boats,
                        2 Cables 200 yards long & from 5 to 6 enches in diameter
                        4 ancres with Each from 300 to 500, a Cable of 4 or 5 enches Diameter. if the diameter of the cabels is
                            deminished the number of the Anchors must be increased.
                        8400 feet of planks
                        240 pieces of Timbers 18 feet Long & 6 enches Square.
                        as I don’t know if the operations of the Campaign will require any floating Bridges or how many will be
                            wanted, I gave the Quarter Master the Calculation of one, to enable him to procure what is necessary for the Building of
                            those he may receive Orders for. 
                        Villefranche
                            Major Commanding Engineer
                        
                    